Case
Case 2:20-cv-03895-SRC-CLW  Document12
     2:20-cv-03895-SRC-CLW Document  13Filed
                                          Filed 08/25/20
                                              08/24/20    Page
                                                       Page 1 of12of 2 PageID:
                                                                   PageID: 91 93

Charles M. Lizza                                Of Counsel:
William C. Baton
Sarah A. Sullivan                               Bruce M. Wexler
SAUL EWING ARNSTEIN & LEHR LLP                  Melanie R. Rupert
One Riverfront Plaza, Suite 1520                Young J. Park
Newark, NJ 07102-5426                           PAUL HASTINGS LLP
(973) 286-6700                                  200 Park Avenue
clizza@saul.com                                 New York, NY 10166
                                                (212) 381-6000
Attorneys for Plaintiffs
Eisai R&D Management Co., Ltd.,
Eisai Co., Ltd., and Eisai Inc.


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


EISAI R&D MANAGEMENT CO., LTD.,                       CLOSED**
EISAI CO., LTD., and EISAI INC.,

                      Plaintiffs,                    Civil Action No. 20-3895 (SRC)(CLW)

              v.                                     (Filed Electronically)

SANDOZ INC. and
SANDOZ INTERNATIONAL GMBH,

                      Defendants.


                         NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ P. 41(a)(1)(A)(i), Plaintiffs Eisai

R&D Management Co., Ltd., Eisai Co., Ltd., and Eisai Inc., by and through their undersigned

attorneys, hereby dismiss the above-captioned matter without prejudice and without costs. No

answer or motion for summary judgment has been filed.

Dated: August 24, 2020                             Respectfully submitted,

                                               By: s/ Charles M. Lizza
                                                   Charles M. Lizza
                                                   William C. Baton
                                                   Sarah A. Sullivan
                                                   SAUL EWING ARNSTEIN & LEHR LLP
                                                   One Riverfront Plaza, Suite 1520
   Case
   Case 2:20-cv-03895-SRC-CLW  Document12
        2:20-cv-03895-SRC-CLW Document  13Filed
                                             Filed 08/25/20
                                                 08/24/20    Page
                                                          Page 2 of22of 2 PageID:
                                                                      PageID: 92 94

                                                               Newark, NJ 07102-5426
                                                               (973) 286-6700
                                                               clizza@saul.com

                                                               Of Counsel:

                                                               Bruce M. Wexler
                                                               Melanie R. Rupert
                                                               Young J. Park
                                                               Paul Hastings LLP
                                                               200 Park Avenue
                                                               New York, NY 10166
                                                               (212) 381-6000

                                                               Attorneys for Plaintiffs
                                                               Eisai R&D Management Co., Ltd.,
                                                               Eisai Co., Ltd., and Eisai Inc.




SO ORDERED: 8/252020 s/Stanley R. Chesler, U. S. D. J.




                                                         -2-
